Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the appeal brief filed on 05/23/2022.
Claims 1-5 and 10 are currently pending and have been examined.
Allowable Subject Matter
Claims 1-5 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The current claims recite that tuned trigger variables are received from a server and applied to adjust when the telemetric device reports data due to a change in operating parameters caused by the addition of an aftermarket device installed on the vehicle. The previously applied art only taught adjusting the judging metrics based on who the driver was, not adjusting the values that the vehicle reports to the servers. While there is also art that teaches the detection of after market parts on a vehicle there was no art or combination of arts that taught adjusting the reporting parameter based on the detection of installed aftermarket parts to correct for possible changes in the reporting parameters due to the aftermarket part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665


/S.R.J./Examiner, Art Unit 3665 
     /CHRISTIAN CHACE/     Supervisory Patent Examiner, Art Unit 3665